United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 5, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-51285
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

FRANCISCO GONZALEZ-ORTIZ, also
known as Frank Ortiz,

                                     Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                      USDC No. 3:05-CR-1178-ALL
                         --------------------

Before JONES, Chief Judge, and SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Francisco

Gonzalez-Ortiz raises arguments that are foreclosed by United

States v. Hinojosa-Lopez, 130 F.3d 691, 694 (5th Cir. 1997),

which held that a Texas felony conviction for possession of

marijuana was an “aggravated felony” under § 2L1.2(b) of the

Sentencing Guidelines.   The Government’s motion for summary

affirmance is GRANTED, and the judgment of the district court is

AFFIRMED.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.